UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant To Section 13 or 15(d) Of The Securities Exchange Act Of 1934 For the quarterly period ended April 30, 2015 o Transition Report Under Section 13 or 15(d) of the Securities Exchange Act Of 1934 For the transition period from to COMMISSION FILE NUMBER333-175183 DIVERSIFIED RESOURCES INC. (Exact name of registrant as specified in its charter) NEVADA 98-0687026 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1789 W. Littleton Blvd., Littleton, CO 80120 (Address of principal executive offices, including zip code) 303-797-5417 (Issuer’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. 23,165,926 shares of common stock as of June 10, 2015. 1 Table of Contents DIVERSIFED RESOURCES, INC. Index Page Part I – FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Consolidated Balance Sheets as of April 30, 2015 (unaudited)and October 31, 2014 3 Consolidated Statements of Operations for the three months ended April 30, 2015 and 2014 (unaudited) 4 Consolidated Statements of Operations for the six months ended April 30, 2015 and 2014 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the six months ended April 30, 2015 and 2014(unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 - 13 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 Part II – OTHER INFORMATION 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 6. Exhibits 19 SIGNATURES 20 2 Table of Contents PART I ITEM 1. FINANCIAL STATEMENTS Diversified Resources, Inc. CONSOLIDATED BALANCE SHEETS April 30, October 31, (unaudited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, trade - Prepaid expenses Total current assets LONG-LIVED ASSETS Property and Equipment, net of accumulated depreciation of $231,704 and $149,957 Bonds and deposits Oil and gas properties - proved (successful efforts method) net of accumulated depletion of $164,477 and $100,062 Oil and gas properties - proved undeveloped (successful efforts method) Oil and gas properties - unproved (successful efforts method) Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accounts payable, related party Current portion of notes payable Note payable – related party - Accrued interest, related party Accrued expenses Total current liabilities LONG TERM LIABILITIES Long term debt, related party - Long term debt, notes payable Asset retirement obligation COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Preferred stock, $0.001 par value50,000,000 shares authorized: none issued and outstanding Common stock, $0.001 par value, 450,000,000 shares authorized, 23,165,926 and 22,502,206 shares issued and outstanding in 2015 and 2014 respectively Additional paid in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to the financial statements. 3 Table of Contents Diversified Resources, Inc. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three MonthsEnded April 30, April 30, Operating revenues Oil and gas sales $ $ Operating expenses Exploration costs, including dry holes Lease operating expenses General and administrative Depreciation expense Depletion expense Production tax and royalty expense - Accretion expense Total operating expenses (Loss) from operations ) ) Other income (expense) Interest expense ) ) Other income (expense), net ) ) Net (loss) $ ) $ ) Net (loss) per common share Basic and diluted $ ) $ ) Weighted average shares outstanding Basic and diluted See accompanying notes to the financial statements. 4 Table of Contents Diversified Resources, Inc. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Six MonthsEnded April 30, April 30, Operating revenues Oil and gas sales $ $ Operating expenses Exploration costs, including dry holes Lease operating expenses General and administrative Depreciation expense Depletion expense Production tax and royalty expense - Accretion expense Total operating expenses (Loss) from operations ) ) Other income (expense) Interest expense ) ) Other income (expense), net ) ) Net (loss) $ ) $ ) Net (loss) per common share Basic and diluted $ ) $ ) Weighted average shares outstanding Basic and diluted See accompanying notes to the financial statements. 5 Table of Contents Diversified Resources, Inc. CONDENSED CONSOLIDATEDSTATEMENTS OF CASH FLOWS (Unaudited) Six MonthsEnded April 30, April 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net cash (used in) operating activities $ ) $ ) CASH FLOWS FROM INVESTING ACTIVITIES: Cash paid for purchase of property and equipment - ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from sale of common stock Proceeds from notes payable - Payment on notes payable ) ) Net cash provided by financing activities INCREASE (DECREASE) IN CASH BEGINNING BALANCE ENDING BALANCE $ $ Cash paid for income taxes $
